            Case 1:20-cv-05830-ALC Document 7 Filed 10/05/20 Page 1 of 1



                                                                                               10/5/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                              :
  LAWRENCE YOUNG, on behalf of himself
                                                              :
  and all other persons similarly situated,
                                                              :
                                                              :             20-CV-5830 (ALC)
                                                  Plaintiff,
                                                              :
                                                              :                 ORDER
                     -against-
                                                              :
                                                              :
   ASHFORD UNIVERSITY, LLC,
                                                              :
                                                              :
                                               Defendant.
                                                              :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         It is hereby ORDERED that the above-captioned action is discontinued without costs

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made within thirty (30) days.

SO ORDERED.

Dated:           October 5, 2020
                 New York, New York

                                                                _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge




                                                         1
